





DIVERSIFIED OPPORTUNITIES, INC.


2011 STOCK OPTION/STOCK ISSUANCE PLAN




ARTICLE ONE
GENERAL PROVISIONS

I.

PURPOSE OF THE PLAN

This 2011 Stock Option/Stock Issuance Plan is intended to promote the interests
of the Corporation, by providing eligible persons with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation.  Capitalized terms herein shall have the meanings assigned
to such terms in the attached Appendix.

The 2011 Stock Option/Stock Issuance Plan was adopted by the board of directors
of Diversified Opportunities, Inc., a Delaware corporation, on May 5, 2011.     

II.

STRUCTURE OF THE PLAN

A.

The Plan shall be divided into two (2) separate equity programs:

(i)

the Option Grant Program under which eligible persons may, at the discretion of
the Plan Administrator, be granted stock options to purchase shares of Common
Stock, and

(ii)

the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Common Stock directly, either
through the immediate purchase of such shares or as a bonus for Services
rendered to the Corporation (or any Parent or Subsidiary).

B.

The provisions of Article One and Article Four shall apply to both equity
programs under the Plan and shall accordingly govern the interests of all
persons under the Plan.

C.

 The Plan in aggregate, including both the Option Grant Program and Stock
Issuance Program will have a maximum number of shares issued not to exceed
1,500,000 shares.

III.

ADMINISTRATION OF THE PLAN

A.

The Plan shall be administered by the Board.  However, any or all administrative
functions otherwise exercisable by the Board may be delegated to the Committee.
 Members of the Committee shall serve for such periods of time as the Board may
determine and shall be subject to removal by the Board at any time.  The Board
may also at any time terminate the functions of the Committee and reassume all
powers and authority previously delegated to the Committee.





1

_____________

____________










B.

The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding stock options or stock issuances thereunder as it may deem necessary
or advisable.  Decisions of the Plan Administrator shall be final and binding on
all parties who have an interest in the Plan or any stock option or stock
issuance thereunder.

C.

The Plan Administrator shall have full authority to determine, (i) with respect
to the stock option grants under the Option Grant Program, which eligible
persons are to receive stock option grants, the time or times when such stock
option grants are to be made, the number of shares to be covered by each such
grant, the status of the granted stock option as either an Incentive Option or a
Non-Statutory Option, the time or times at which each stock option is to become
exercisable, the vesting schedule (if any) applicable to the stock option shares
and the maximum term for which the stock option is to remain outstanding, and
(ii) with respect to stock issuances under the Stock Issuance Program, which
eligible persons are to receive stock issuances, the time or times when such
issuances are to be made, the number of shares to be issued to each Participant,
the vesting schedule (if any) applicable to the issued shares and the
consideration to be paid by the Participant for such shares.  The Plan
Administrator shall also have fully authority and discretion to:

1.

correct any defect, supply any omission, or reconcile or clarify any
inconsistency in the Plan or any Stock Option Award Agreement or Stock Issuance
Agreement;

2.

accelerate the vesting, or extend the post-termination exercise term, or waive
restrictions, of stock option or stock awards at any time and under such terms
and conditions as it deems appropriate;

3.

interpret the Plan and any Stock Option Award Agreement or Stock Issuance
Agreement;

4.

make all other decisions relating to the operation of the Plan; and

5.

grant stock option or stock awards to Employees, non-employee members of the
Board or the board of directors of any Parent or Subsidiary or consultants who
are foreign nationals on such terms and conditions different from those
specified in the Plan, which may be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and adopt such modifications,
procedures, and/or subplans (with any such subplans attached as appendices to
the Plan) and the like as may be necessary or desirable to comply with
provisions of the laws or regulations of other countries or jurisdictions to
ensure the viability of the benefits from stock option or stock awards granted
to Optionees or Participants employed in such countries or jurisdictions, or to
meet the requirements that permit the Plan to operate in a qualified or tax
efficient manner, and/or comply with applicable foreign laws or regulations.





2

_____________

____________










IV.

ELIGIBILITY

A.

The persons eligible to participate in the Plan are as follows:

(i)

Employees,

(ii)

non-employee members of the Board or the non-employee members of the board of
directors of any Parent or Subsidiary, and

(iii)

consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

V.

STOCK SUBJECT TO THE PLAN

A.

The stock issuable under the Plan shall be shares of authorized but unissued or
reacquired Common Stock.  The maximum number of shares of Common Stock which may
be issued:

1.

 under the Plan shall not exceed One Million Five Hundred Thousand (1,500,000)
shares of Common Stock (the "Share Limit"); and

2.

pursuant to the exercise of Incentive Options granted under this Plan shall not
exceed One Million Five Hundred Thousand (1,500,000) shares of Common Stock (the
"ISO Limit").

3.

pursuant to the Plan, including any shares that could be issued under the Option
Grant Program in addition to any stock issued under the Stock Issuance Program
combined together shall not exceed 1,500,000 shares.

B.

Shares of Common Stock subject to outstanding stock options shall be available
for subsequent issuance under the Plan to the extent (i) the stock options
expire or terminate for any reason prior to exercise in full or (ii) the stock
options are cancelled in accordance with the cancellation-regrant provisions of
Article Two.  Unvested shares issued under the Plan and subsequently repurchased
by the Corporation, at the stock option exercise price paid per share, pursuant
to the Corporation’s repurchase rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent stock
option grants or direct stock issuances under the Plan.

C.

Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the Share Limit and ISO Limit, (ii) the number and/or class of outstanding
securities issuable under the Plan, (iii) the number and/or class of securities
available for awards, (iv) the number and/or class of securities covered by each
outstanding award and (v) the number and/or class of securities and the exercise
price per share in effect under each outstanding stock option in order to
prevent the dilution or enlargement of benefits thereunder.  The adjustments
determined by the Plan Administrator shall be final,





3

_____________

____________










binding and conclusive.  In no event shall any such adjustments be made in
connection with the conversion of one or more outstanding shares of the
Corporation’s preferred stock into shares of Common Stock.  Any adjustment of
shares of Common Stock pursuant to this Article One, Section V(C) shall be
rounded down to the nearest whole number of shares of Common Stock.  Under no
circumstances shall the Corporation be required to authorize or issue fractional
shares.  To the extent permitted by applicable law, no consideration shall be
provided as a result of any fractional shares not being issued or authorized.

VI.

INDEMNIFICATION

To the maximum extent permitted by applicable law, each member of the Plan
Administrator, or of the Board, or any persons  (including without limitation
Employees and officers) who are delegated by the Board or Plan Administrator to
perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Corporation against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
award agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Corporation’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Corporation an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Corporation’s
articles of incorporation or bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Corporation may have to indemnify them or
hold them harmless.

VII.

BENEFICIARIES

An Optionee or Participant may designate one or more beneficiaries with respect
to an award by timely filing the prescribed form with the Corporation.  A
beneficiary designation may be changed by filing the prescribed form with the
Corporation at any time before the Participant’s or Optionee's death.  If no
beneficiary was designated or if no designated beneficiary survives the
Participant or Optionee, then after a Participant’s or Optionee's death any
vested award(s) shall be transferred or distributed to the Participant’s or
Optionee's estate.

VIII.

CALIFORNIA PARTICIPANTS

Awards to California Participants shall also be subject to the following terms
regarding the time period to exercise vested stock options after termination of
Service.  These additional terms shall apply until such time that the shares of
Common Stock are publicly traded and/or the Corporation is subject to the
reporting requirements of the 1934 Act:  In the event of termination of an
Optionee's Service, (i) if such termination was for reasons other than death or
Disability or cause, the Optionee shall have at least 30 days after the date of
such termination to exercise any of his/her vested outstanding stock options
(but in no event later than the expiration of the term of such stock options
established by the Plan Administrator as of the award date) or (ii) if such
termination was due to death or Disability, the Optionee shall have at least six
months





4

_____________

____________










after the date of such termination to exercise any of his/her vested outstanding
stock options (but in no event later than the expiration of the term of such
stock options established by the Plan Administrator as of the award date).  

IX.

CODE SECTION 409A

Notwithstanding anything in the Plan to the contrary, the Plan and awards
granted hereunder are intended to comply with the requirements of Code Section
409A and shall be interpreted in a manner consistent with such intention.  In
the event that any provision of the Plan or an award agreement is determined by
the Plan Administrator to not comply with the applicable requirements of Code
Section 409A or the Treasury Regulations or other guidance issued thereunder,
the Plan Administrator shall have the authority to take such actions and to make
such changes to the Plan or an award agreement as the Plan Administrator deems
necessary to comply with such requirements.  Each payment to a Participant or
Optionee made pursuant to this Plan shall be considered a separate payment and
not one of a series of payments for purposes of Code Section 409A.
 Notwithstanding the foregoing or anything elsewhere in the Plan or an award
agreement to the contrary, if upon a Participant’s or Optionee's Separation From
Service he/she is then a “specified employee” (as defined in Code Section 409A),
then solely to the extent necessary to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A, the Corporation shall defer
payment of “nonqualified deferred compensation” subject to Code Section 409A
payable as a result of and within six (6) months following such Separation From
Service under this Plan until the earlier of (i) the first business day of the
seventh month following the Participant’s or Optionee's Separation From Service,
or (ii) ten (10) days after the Corporation receives written confirmation of the
Participant’s or Optionee's death.  Any such delayed payments shall be made
without interest.  In no event whatsoever shall the Corporation be liable for
any additional tax, interest or penalties that may be imposed on a Participant
or Optionee by Code Section 409A or any damages for failing to comply with Code
Section 409A.

X.

GENERAL

A.

Electronic Communications.  Subject to compliance with applicable law and/or
regulations, an award agreement or other documentation or notices relating to
the Plan and/or awards may be communicated to Participants and Optionees by
electronic media.

B.

Unfunded Plan.  Insofar as it provides for awards, the Plan shall be unfunded.
 Although bookkeeping accounts may be established with respect to Participants
or Optionees who are granted awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience.  The Corporation shall not be required
to segregate any assets which may at any time be represented by awards, nor
shall this Plan be construed as providing for such segregation, nor shall the
Corporation or the Plan Administrator be deemed to be a trustee of stock or cash
to be awarded under the Plan.

C.

Liability of Corporation Plan.  The Corporation (or members of the Board or Plan
Administrator) shall not be liable to a Participant or Optionee or other persons
as to: (i) the non-issuance or sale of shares of Common Stock as to which the
Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the





5

_____________

____________










Corporation's counsel to be necessary to the lawful issuance and sale of any
shares of Common Stock hereunder; and (ii) any unexpected or adverse tax
consequence or any tax consequence expected, but not realized, by any
Participant or Optionee or other person due to the grant, receipt, exercise or
settlement of any award granted under this Plan.

D.

Reformation.  In the event any provision of this Plan shall be held illegal or
invalid for any reason, such provisions will be reformed by the Board if
possible and to the extent needed in order to be held legal and valid. If it is
not possible to reform the illegal or invalid provisions then the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.

E.

Successor Provision.  Any reference to a statute, rule or regulation, or to a
section of a statute, rule or regulation, is a reference to that statute, rule,
regulation, or section as amended from time to time, both before and after the
date the Plan was adopted and including any successor provisions.

F.

Governing Law.  This Plan, and (unless otherwise provided in the Stock Option
Award Agreement or Stock Issuance Agreement) all awards, shall be construed in
accordance with and governed by the laws of the State of California, but without
regard to its conflict of law provisions.  The Plan Administrator may provide
that any dispute as to any award shall be presented and determined in such forum
as the Plan Administrator may specify, including through binding arbitration.
 Unless otherwise provided in the Stock Option Award Agreement or Stock Issuance
Agreement, recipients of an award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of California to
resolve any and all issues that may arise out of or relate to the Plan or any
related Stock Option Award Agreement or Stock Issuance Agreement.

ARTICLE TWO
OPTION GRANT PROGRAM

I.

STOCK OPTION TERMS

Each stock option shall be evidenced by a Stock Option Award Agreement between
the Optionee and the Corporation in a form approved by the Plan Administrator;
provided, however, that each such agreement shall comply with the terms
specified below.  Each document evidencing an Incentive Option shall, in
addition, be subject to the provisions of the Plan applicable to such stock
options.  The provisions of the various Stock Option Award Agreements entered
into under the Plan need not be identical.  The Stock Option Award Agreement
shall also specify whether the stock option is an Incentive Option and if not
specified then the stock option shall be a Non-Statutory Option.  Additionally
the Stock Option Award Agreement shall specify the number of shares of Common
Stock that are subject to the stock option, set forth the stock option's
exercise price (pursuant to the terms specified below), specify the date when
all or any installment of the stock option is to become vested and/or
exercisable and specify the term of the stock option.








6

_____________

____________










A.

Exercise Price.

1.

The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:

(i)

The exercise price per share shall not be less than one hundred percent (100%)
of the Fair Market Value per share of Common Stock on the stock option grant
date.

(ii)

If the person to whom an Incentive Option is granted is a 10% Shareholder, then
the exercise price per share shall not be less than one hundred ten percent
(110%) of the Fair Market Value per share of Common Stock on the Incentive
Option grant date.

2.

The exercise price shall become immediately due upon exercise of the stock
option and shall, subject to the documents evidencing the stock option, be
payable in cash or check made payable to the Corporation or by a promissory note
as described in Section I of Article Four.  Should the Common Stock be
registered under Section 12(g) of the 1934 Act at the time the stock option is
exercised, then the exercise price may also be paid as follows:

(i)

in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

(ii)

to the extent the stock option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable written instructions to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

B.

Exercise and Term of Stock Options.  Each stock option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the stock option grant.  However, no stock option shall have a term in excess of
ten (10) years measured from the stock option grant date.

C.

Effect of Termination of Service.

1.

Unless the applicable Stock Option Award Agreement or employment agreement
provides otherwise (and in such case, the Stock Option Award Agreement or
employment agreement shall govern as to the consequences of a termination of
Service for such stock option awards subject to the subsection (C)), the
following provisions shall govern the exercise of any stock options held by the
Optionee at the time of cessation of Service or death:





7

_____________

____________










(i)

Should the Optionee cease to remain in Service for any reason other than
Disability or death, then the Optionee shall have a period of three (3) months
following the date of such cessation of Service during which to exercise the
vested portion of each outstanding stock option held by such Optionee and all
unvested portions of any outstanding stock option award shall be forfeited
without consideration as of the termination of Service date.

(ii)

Should Optionee’s Service terminate by reason of Disability, then the Optionee
shall have a period of twelve (12) months following the date of such cessation
of Service during which to exercise the vested portion of each outstanding stock
option held by such Optionee and all unvested portions of any outstanding stock
option award shall be forfeited without consideration as of the termination of
Service date.

(iii)

If the Optionee dies while holding an outstanding stock option, then the
personal representative of his or her estate or the person or persons to whom
the stock option is transferred pursuant to the Optionee’s will or the laws of
inheritance shall have a twelve (12)-month period following the date of the
Optionee’s death to exercise the vested portion of such stock option and all
unvested portions of any outstanding stock option award shall be forfeited
without consideration as of the date of death.

(iv)

Under no circumstances, however, shall any such stock option be exercisable
after the specified expiration of the stock option term.

(v)

During the applicable post-Service exercise period, the stock option may not be
exercised in the aggregate for more than the number of vested shares for which
the stock option is exercisable on the date of the Optionee’s cessation of
Service.  Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the stock option term, the stock option shall terminate
and cease to be outstanding for any vested shares for which the stock option has
not been exercised.

2.

The Plan Administrator shall have the discretion, either at the time a stock
option is granted or at any time while the stock option remains outstanding,
provided that such time is prior to the forfeiture of the stock option, to:

(i)

extend the period of time for which the stock option is to remain exercisable
following Optionee’s cessation of Service or death from the limited period
otherwise in effect for that stock option to such greater period of time as the
Plan Administrator shall deem appropriate, but in no event beyond the expiration
of the stock option term, and/or

(ii)

permit the stock option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such stock option is exercisable at the time of





8

_____________

____________










the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested under the stock
option had the Optionee continued in Service.

D.

Shareholder Rights.  The holder of a stock option shall have no shareholder
rights with respect to the shares subject to the stock option until such person
shall have exercised the stock option, paid the exercise price and any
applicable withholding taxes and become a holder of record of the purchased
shares.

E.

Unvested Shares.  The Plan Administrator shall have the discretion to grant
stock options which are exercisable for unvested shares of Common Stock.  Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, all or
(at the discretion of the Corporation and with the consent of the Optionee) any
of those unvested shares.  The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

F.

First Refusal Rights.  Until such time as the Common Stock is first registered
under Section 12(g) of the 1934 Act, the Corporation shall have the right of
first refusal with respect to any proposed disposition by the Optionee (or any
successor in  interest) of any shares of Common Stock issued under the Plan.
 Such right of first refusal shall be exercisable in accordance with the terms
established by the Plan Administrator and set forth in the document evidencing
such right.

G.

Limited Transferability of Stock Options.  During the lifetime of the Optionee,
the stock option shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee’s death.

H.

Withholding.  The Corporation’s obligation to deliver shares of Common Stock
upon the exercise of any stock options granted under the Plan shall be subject
to the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements.

II.

INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of the Plan
shall be applicable to Incentive Options.  Stock options which are specifically
designated as Non-Statutory Options shall not be subject to the terms of this
Section II.

A.

Eligibility.  Incentive Options may only be granted to Employees.

B.

Exercise Price.  The exercise price per share shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the stock
option grant date.





9

_____________

____________










C.

Dollar Limitation.  The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more stock options granted to any Employee under the Plan (or any other stock
option plan of the Corporation or any Parent or Subsidiary) may for the first
time become exercisable as Incentive Options during any one (1) calendar year
shall not exceed the sum of One Hundred Thousand Dollars ($100,000).  To the
extent the Employee holds two (2) or more such stock options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such stock options as Incentive Options
shall be applied on the basis of the order in which such stock options are
granted.  If and to the extent that any shares of Common Stock are issued under
a portion of any Incentive Option that exceeds the $100,000 limitation of
Section 422 of the Code, such shares shall not be treated as issued under an
Incentive Option notwithstanding any designation otherwise.  Certain decisions,
amendments, interpretations and actions by the Plan Administrator and certain
actions by an Employee may cause an Incentive Option to cease to qualify as an
Incentive Option pursuant to the Code and by accepting an Incentive Option the
Employee agrees in advance to such disqualifying action taken by either the
Employee, the Plan Administrator or the Corporation.

D.

10% Shareholder.  If any Employee to whom an Incentive Option is granted is a
10% Shareholder, then the stock option term shall not exceed five (5) years
measured from the stock option grant date.

III.

CORPORATE TRANSACTION

A.

The shares subject to each stock option outstanding under the Plan at the time
of a Corporate Transaction shall automatically vest in full so that each such
stock option shall, immediately prior to the effective date of the Corporate
Transaction, become fully exercisable for all of the shares of Common Stock at
the time subject to that stock option and may be exercised for any or all of
those shares as fully vested shares of Common Stock.  However, the shares
subject to an outstanding stock option shall not vest on such an accelerated
basis if and to the extent:  (i) such stock option is assumed by the successor
corporation (or parent thereof) in the Corporate Transaction and the
Corporation’s repurchase rights with respect to the unvested stock option shares
are concurrently assigned to such successor corporation (or parent thereof) or
(ii) such stock option is to be replaced with a cash incentive program of the
successor corporation which preserves the spread existing on the unvested stock
option shares at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
those unvested stock option shares or (iii) the acceleration of such stock
option is subject to other limitations imposed by the Plan Administrator at the
time of the stock option grant.

B.

All outstanding repurchase rights shall also terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent: (i)
those repurchase rights are assigned to the successor corporation (or parent
thereof) in connection with such Corporate Transaction or (ii) such accelerated
vesting is precluded by other limitations imposed by the Plan Administrator at
the time the repurchase right is issued.





10

_____________

____________










C.

Immediately following the consummation of the Corporate Transaction, all
outstanding stock options shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or parent thereof).

D.

Each stock option which is assumed in connection with a Corporate Transaction
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction, had the stock option
been exercised immediately prior to such Corporate Transaction.  Appropriate
adjustments shall also be made to (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction and (ii) the exercise price payable per share under each
outstanding stock option, provided the aggregate exercise price payable for such
securities shall remain the same.

E.

The Plan Administrator shall have the discretion, either at the time the stock
option is granted or at any time while the stock option remains outstanding, to
provide for the automatic acceleration (in whole or in part) of one or more
outstanding stock options (and the automatic termination of one or more
outstanding repurchase rights, with the immediate vesting of the shares of
Common Stock subject to those terminated rights) upon the occurrence of a
Corporate Transaction, whether or not those stock options are to be assumed or
replaced (or those repurchase rights are to be assigned) in the Corporate
Transaction.

F.

The Plan Administrator shall also have full power and authority, either at the
time the stock option is granted or at any time while the stock option remains
outstanding, to structure such stock option so that the shares subject to that
stock option will automatically vest on an accelerated basis should the
Optionee’s Service terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Corporate Transaction in which the stock option is assumed and the
repurchase rights applicable to those shares do not otherwise terminate.  Any
such stock option shall remain exercisable for the fully vested stock option
shares until the earlier of (i) the expiration of the stock option term or (ii)
the expiration of the one (1)-year period measured from the effective date of
the Involuntary Termination.  In addition, the Plan Administrator may provide
that one or more of the outstanding repurchase rights with respect to shares
held by the Optionee at the time of such Involuntary Termination shall
immediately terminate on an accelerated basis, and the shares subject to those
terminated rights shall accordingly vest.

G.

The portion of any Incentive Option accelerated in connection with a Corporate
Transaction shall remain exercisable as an Incentive Option only to the extent
the applicable One Hundred Thousand Dollar limitation is not exceeded.  To the
extent such dollar limitation is exceeded, the accelerated portion of such stock
option shall be exercisable as a Non-Statutory Option under the Federal tax
laws.

H.

The grant of stock options under the Plan shall in no way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.





11

_____________

____________










IV.

CANCELLATION AND REGRANT OF STOCK OPTIONS

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected stock option holders, the
cancellation of any or all outstanding stock options under the Plan and to grant
in substitution therefor new stock options covering the same or different number
of shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new stock option grant date.

ARTICLE THREE
STOCK ISSUANCE PROGRAM

I.

STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening stock option grants.
 Each such stock issuance shall be evidenced by a Stock Issuance Agreement which
complies with the terms specified below.

A.

Purchase Price.

1.

The purchase price per share shall be fixed by the Plan Administrator but shall
not be less than eighty-five percent (85%) of the Fair Market Value per share of
Common Stock on the issue date.  However, the purchase price per share of Common
Stock issued to a 10% Shareholder shall not be less than one hundred and ten
percent (110%) of such Fair Market Value.

2.

Shares of Common Stock may be issued under the Stock Issuance Program for any of
the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

(i)

cash or check made payable to the Corporation;

(ii)

past services rendered to the Corporation (or any Parent or Subsidiary); or

(iii)

a promissory note as described in Section I of Article Four.




B.

Vesting Provisions.

1.

Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives.





12

_____________

____________










2.

Any new, substituted or additional securities or other property (including money
paid other than as a regular cash dividend) which the Participant may have the
right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

3.

The Participant shall have full shareholder rights with respect to any shares of
Common Stock issued to the Participant under the Stock Issuance Program, whether
or not the Participant’s interest in those shares is vested.  Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares.

4.

Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares.  To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase-money note of the Participant
attributable to such surrendered shares.

5.

The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to such shares.  Such waiver shall result in the
immediate vesting of the Participant’s interest in the shares of Common Stock as
to which the waiver applies.  Such waiver may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

C.

First Refusal Rights.  Until such time as the Common Stock is first registered
under Section 12(g) of the 1934 Act, the Corporation shall have the right of
first refusal with respect to any proposed disposition by the Participant (or
any successor in interest) of any shares of Common Stock issued under the Stock
Issuance Program.  Such right of first refusal shall be exercisable in
accordance with the terms established by the Plan Administrator and set forth in
the document evidencing such right.

II.

CORPORATE TRANSACTION

A.

Upon the occurrence of a Corporate Transaction, all outstanding repurchase
rights under the Stock Issuance Program shall terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, except to the extent:  (i) those repurchase rights are assigned to the
successor corporation (or parent thereof) in





13

_____________

____________










connection with such Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

B.

The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested shares are issued or any time while the
Corporation’s repurchase rights with respect to those shares remain outstanding,
to provide that those rights shall automatically terminate on an accelerated
basis, and the shares of Common Stock subject to those terminated rights shall
immediately vest, in the event the Participant’s Service should subsequently
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any
Corporate Transaction in which those repurchase rights are assigned to the
successor corporation (or parent thereof).

III.

SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

ARTICLE FOUR
MISCELLANEOUS

I.

FINANCING

The Plan Administrator may permit any Optionee or Participant to pay the stock
option exercise price or the purchase price for shares issued to such person
under the Plan by delivering a full-recourse, interest-bearing promissory note
payable in one or more installments and secured by the purchased shares.
 However, any promissory note delivered by a consultant must be secured by
property in addition to the purchased shares of Common Stock.  In no event shall
the maximum credit available to the Optionee or Participant exceed the sum of
(i) the aggregate stock option exercise price or purchase price payable for the
purchased shares plus (ii) any federal, state and local income and employment
tax liability incurred by the Optionee or the Participant in connection with the
stock option exercise or share purchase.

II.

EFFECTIVE DATE AND TERM OF PLAN

A.

The Plan shall become effective when adopted by the Board, but no stock option
granted under the Plan may be exercised, and no shares shall be issued under the
Plan, until the Plan is approved by the Corporation’s shareholders.  If such
shareholder approval is not obtained within twelve (12) months after the date of
the Board’s adoption of the Plan, then all stock options previously granted
under the Plan shall terminate and cease to be outstanding, and no further stock
options shall be granted and no shares shall be issued under the Plan.  Subject
to such limitation, the Plan Administrator may grant stock options and issue
shares under the Plan at any time after the effective date of the Plan and
before the date fixed herein for termination of the Plan.

B.

The Plan shall terminate upon the earliest of (i) the expiration of the ten (10)
year period measured from the date the Plan is adopted by the Board, (ii) the
date on





14

_____________

____________










which all shares available for issuance under the Plan shall have been issued or
(iii) the termination of all outstanding stock options in connection with a
Corporate Transaction.  All stock options and unvested stock issuances
outstanding at that time under the Plan shall continue to have full force and
effect in accordance with the provisions of the documents evidencing such stock
options or issuances.

III.

AMENDMENT OF THE PLAN

A.

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects.  However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification.  In addition, certain amendments may require shareholder approval
pursuant to applicable laws and regulations.

B.

To the extent permitted by applicable law, stock options may be granted under
the Option Grant Program and shares may be issued under the Stock Issuance
Program which are in each instance in excess of the number of shares of Common
Stock then available for issuance under the Plan, provided any excess shares
actually issued under those programs shall be held in escrow until there is
obtained shareholder approval of an amendment sufficiently increasing the number
of shares of Common Stock available for issuance under the Plan.  If such
shareholder approval is not obtained within twelve (12) months after the date
the first such excess issuances are made, then (i) any unexercised stock options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Corporation shall promptly refund to the Optionees and
the Participants the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

IV.

USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

V.

WITHHOLDING

The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of any stock options or upon the issuance or vesting of any shares issued under
the Plan shall be subject to the satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.

VI.

LIMITATIONS ON RIGHTS

A.

Retention Rights.  Neither the Plan nor any award granted under the Plan shall
be deemed to give any individual a right to remain in Service as an Employee,
consultant, or non-employee director of the Corporation, a Parent or a
Subsidiary or to receive any future awards under the Plan.  The Corporation and
its Parents and Subsidiaries reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable





15

_____________

____________










laws, the Corporation's articles of incorporation and bylaws and a written
employment agreement (if any).

B.

Regulatory Approvals.  The implementation of the Plan, the granting of any stock
options under the Plan and the issuance of any shares of Common Stock (i) upon
the exercise of any stock option or (ii) under the Stock Issuance Program shall
be subject to the Corporation’s procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the stock
options granted under it and the shares of Common Stock issued pursuant to it.

C.

Clawback Policy.  The Corporation may (i) cause the cancellation of any award,
(ii) require reimbursement of any award by a Participant or Optionee and (iii)
effect any other right of recoupment of equity or other compensation provided
under this Plan or otherwise in accordance with Corporation policies and/or
applicable law (each, a “Clawback Policy”).  In addition, a Participant or
Optionee may be required to repay to the Corporation certain previously paid
compensation, whether provided under this Plan or an award agreement or
otherwise, in accordance with the Clawback Policy.

VII.

NO EMPLOYMENT OR SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.





16

_____________

____________










APPENDIX

The following definitions shall be in effect under the Plan:

A.

Board shall mean the Corporation’s Board of Directors.

B.

California Participants shall mean a Participant or Optionee whose award under
the Plan was issued in reliance on Section 25102(o) of the California
Corporation Code.

C.

Code shall mean the Internal Revenue Code of 1986, as amended.

D.

Committee shall mean a committee of two (2) or more Board members appointed by
the Board to exercise one or more administrative functions under the Plan.

E.

Common Stock shall mean the Corporation’s common stock.

F.

Corporate Transaction shall mean either of the following shareholder-approved
transactions to which the Corporation is a party:

(i)

a merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or

(ii)

the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

G.

Corporation shall mean Diversified Opportunities, Inc. a Delaware corporation.

H.

Disability shall mean the inability of the Optionee or the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can expected to last for a continuous period of not less than
twelve (12) months and shall be determined by the Plan Administrator on the
basis of such medical evidence as the Plan Administrator deems warranted under
the circumstances.

I.

Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

J.

Exercise Date shall mean the date on which the Corporation shall have received
written notice of the stock option exercise.

K.

Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:





A-1

_____________

____________










(i)

If the Common Stock is at the time traded on the Nasdaq National Market, quoted
on the OTCBB, quoted on the OTCQB, quoted on the pink sheets then the Fair
Market Value shall be the closing selling price per share of Common Stock on the
date in question, as such price is reported by the National Association of
Securities Dealers on the Nasdaq National Market or any successor system, or at
the last price traded in the over-the-counter market that is reported by the
OTCBB, OTCQB or pink sheets. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii)

If the Common Stock is at the time listed on any Stock Exchange, then the Fair
Market Value shall be the closing selling price per share of Common Stock on the
date in question on the Stock Exchange determined by the Plan Administrator to
be the primary market for the Common Stock, as such price is officially quoted
in the composite tape of transactions on such exchange.  If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

(iii)

If the Common Stock is at the time neither listed on any Stock Exchange nor
traded on the Nasdaq National Market, nor quoted on the OTCBB, nor quoted on the
OTCQB, nor quoted on the pink sheets then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate including the pricing of any
recent capital raising the company has completed or is proposed to complete.

L.

Incentive Option shall mean a stock option which satisfies the requirements of
Code Section 422.

M.

Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

(i)

such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

(ii)

such individual’s voluntary resignation following (A) a change in his or her
position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and target bonuses under any corporate-performance
based bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected
without the individual’s consent.

N.

Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of





A-2

_____________

____________










confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.  The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).

O.

1934 Act shall mean the Securities Exchange Act of 1934, as amended.

P.

Non-Statutory Option shall mean a stock option that is not an Incentive Option.

Q.

Option Grant Program shall mean the stock option grant program in effect under
the Plan.

R.

Optionee shall mean any person to whom a stock option is granted under the Plan.

S.

Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

T.

Participant shall mean any person who is issued shares of Common Stock under the
Stock Issuance Program.

U.

Plan shall mean this Diversified Opportunities, Inc. 2011 Stock Option/Stock
Issuance Plan as it may be amended from time to time.

V.

Plan Administrator shall mean either the Board or the Committee acting in its
capacity as administrator of the Plan.

W.

Service shall mean the provision of services to the Corporation (or any Parent
or Subsidiary) by a person in the capacity of an Employee, a non-employee member
of the board of directors or a consultant, except to the extent otherwise
specifically provided in the documents evidencing the stock option grant.

X.

Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

Y.

Stock Issuance Agreement shall mean the written agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

Z.

Stock Issuance Program shall mean the stock issuance program in effect under the
Plan.





A-3

_____________

____________










AA.

Stock Option Award Agreement shall mean the written agreement described in
Article Two, Section I evidencing each award of a stock option under the Plan.

BB.

Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

CC.

10% Shareholder shall mean the owner of stock (as determined under Code Section
424(d)) possessing more than ten percent (10%) of the total combined voting
power of all classes of outstanding stock of the Corporation (or any Parent or
Subsidiary).





A-4

_____________

____________


